DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “wherein the device takes parts” at the end of the claim is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
In regard to the apparatus claims 1-13, it is held that the preamble does not further limit the subject matter of the claimed invention.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensors for detection of deposits” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high intensity” in claim 1 is a relative term which renders the claim indefinite. The term “high intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what intensity is needed from the LEDs to be viewed as “high” intensity.
In regard to claim 2, it is unclear to what the word “this” at the end of the claim refers.  Is the word referring to the reactor surfaces or to the target fluid?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of several different reactor configurations, and the claim also recites that the configuration is “preferably” a cylindrical structure which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In regard to claim 5, it is unclear if the limitation of “at least one surface” is referring to the “reactor surfaces” as recited in claim 1 or to some other surface.  For the purpose of examination, the limitation is viewed as reciting --at least one reactor surface--.
Claim limitations of “means for pressure measurements,” “sensors for detection of deposits,” “means for self-cleaning,” and “means for coupling to or integration to equipment or parts” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions of the limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 13, the word "like" in line 2 is used in the same manner as the phrase “for example” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “high intensity” in claim 14 is a relative term which renders the claim indefinite. The term “high intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what intensity is needed from the LEDs to be viewed as “high” intensity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0060693; hereinafter “Lee”).
In regard to claim 1, Lee discloses various embodiments of a device comprising a reactor (sterilizer 100, 300, 400 or 600) comprising reactor surfaces (surfaces in which comprise the UV LEDs) wherein the surfaces comprise high intensity ultraviolet light emitting diodes (UV light sources 112,312,640 comprising LEDs).  See paragraphs [0033], [0050] and [0057] see Figures 1-8.  
In regard to claim 2, Lee discloses wherein an assembly of several UV-LEDs are compounded in reactor surfaces (each sterilizer embodiment includes multiple UV light sources) and the UV LEDs are configured to transmit radiation through the target fluid to sterilize the target fluid.  See [0008].
In regard to claims 3 and 7, Lee discloses reactors having a planar structure (see Figure 1), concentric tubes (see Figure 3), a pipe-in-pipe configuration (see Figure 3 and 4) and a cylindrical structure (see Figure 1).
In regard to claim 4, Lee discloses reactors which constitute a LED chamber with an inlet and an outlet wherein the target fluid runs through the chamber and is treated by the ultraviolet rays as the interior of each of the sterilizers 100,300, 400 and 600 can be viewed as “a LED chamber with an inlet and an outlet.”  See Figures 1, 3, 4 and 6.
In regard to claim 5, Lee discloses a reactor (sterilizer 100) which comprises a transparent material (second pipe 120 is formed of a light transmitting material) to allow UV light to pass through.  See Figure 1 and [0035].
In regard to claims 12 and 13, Lee discloses that the sterilizer structure can include means for coupling (connection ports 501 and 502) such that the sterilizer can be coupled to pipes 50 and 52 to perform its function on the target fluid and is capable of preventing biofouling as the target fluid is sterilized.  See Figure 5 and paragraphs [0053]-[0055].  Thus, the sterilizer is capable of being coupled to equipment for a separation process. The Courts have held that if the prior art structure is capable of In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Khan et al. (US 2015/0314024; hereinafter “Khan”).
In regard to claim 10, Lee is silent in regard to wherein the UV-LEDs are grouped into two or more channels that can be individual controlled and powered.
Khan discloses an apparatus for liquid disinfection from UV LEDs wherein it is taught that each UV LED module having a plurality of LEDs arranged therein can be connected to separate power sources.  Thus, it is viewed that each module of LEDs is capable of being separately controlled through the selective operation of each power source.  See [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of separate power sources for each LED module as disclosed by Khan with the apparatus of Lee for the purpose of allowing for the separate control of the LEDs such that some LEDs may be operated if one of the power sources or LED modules fail.

Claims 6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 7,449,199; hereinafter “Honda”).
In regard to claims 6, 8-9 and 11, Lee is silent in regard to a fouling preventing coating, a nanocomposite film comprising titanium dioxide, and to a means for self-cleaning.
Honda discloses a nanostructural substance comprising titanium dioxide particles which exhibit a high catalytic activity and can be used as a photocatalyst. The nanostructural substance can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the nanocomposite material containing titanium dioxide particles in a thin film as disclosed by Honda as an anti-fouling treatment with the internal surfaces exposed to water in the apparatus of Lee for the purpose of further preventing fouling of the surfaces of the device.  Thus, it is viewed that the combined invention comprises a fouling preventing coating and means for self-cleaning as the titanium dioxide would both prevent fouling and self-clean the internal surfaces.  Further, it is viewed that the surfaces having the film of Honda would enable deoxygenation as the structure recited by Honda is substantially identical to that of the claims and the claimed function of the film is presumed to be inherent.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Daoyi et al. (CN 108217829; hereinafter “Daoyi”; listed on IDS 3/2/20 with English-language machine translation).
In regard to claim 14, Lee is applied in the same manner as for claim 1 above. 
Lee does not explicitly teach wherein the devices are used in a process for subsea operation of a target fluid to prevent biofouling formation.  Lee does disclose wherein the devices sterilize the fluid flowing through the devices.
Daoyi discloses a water injection treatment method for deep sea petroleum production.  Ultraviolet light is used to radiate the injected water in order to inactive the bacteria in the water.  See page 2 of the provided English-language machine translation.  It is held that inactivation of the bacteria is tantamount to preventing biofouling formation as bacteria, as well as other organisms, are the cause of biofouling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus of Lee to carry out the treatment method of Daoyi for the inactivation of bacteria in deep sea petroleum production such that biofouling is prevented.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Daoyi and Honda.
In regard to claim 15, Lee disclose that the device is capable of sterilizing the fluid passing therethrough.  See the abstract.
Lee and Daoyi are silent in regard to deoxygenation.
Honda is applied in the same manner as for claims 8-9 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the nanocomposite material containing titanium dioxide particles as disclosed by Honda as an anti-fouling treatment with the internal surfaces exposed to water in the combined method of Lee and Daoyi for the purpose of further preventing fouling of the surfaces of the device.  It is viewed that the surfaces having the film of Honda would necessarily enable deoxygenation as the structure recited by Honda is substantially identical to that of the claims and would thus carry out the act of deoxygenation during normal operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774